Citation Nr: 1810432	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable initial disability rating for hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans Appeals' (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in a November 2017 Travel Board hearing.  The Veteran was aided by a seasoned representative who elicited testimony in support of the claim.  A transcript of that hearing has been associated with the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted before the hearing loss claim on appeal can be decided. 

In the August 2010 rating decision on appeal the Veteran was granted service connection for hearing loss with a noncompensable evaluation, effective May 19, 2010.

The last VA examination to assess the Veteran's hearing loss was in November 2014.  During the November 2017 hearing the Veteran testified that his symptoms have worsened since the last VA examination.  The Veteran described increased difficulty in hearing sounds from his radio, stereo, and increased difficulty in hearing and understanding the words people say when speaking to him.  

As such, the evidence indicates that the disability has increased in severity since the last examination and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an audiological examination to determine the current severity of his service-connected hearing loss.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss.

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner also should provide a full description of any effects the hearing loss disability may have on occupational functioning and daily activities. 

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




